Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00248-CV

                                          Edna SANCHEZ,
                                             Appellant

                                                   v.

 SOUTHWEST LTC KERRVILLE, LTD. d/b/a River Hills Health and Rehabilitation Center
                  and Southwest LTC Kerrville, GP, LLC,
                                Appellees

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 09706B
                              Honorable Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 12, 2012

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have

resolved all of their disputes. The motion is granted. See TEX. R. APP. P. 42.1(a)(1). The parties

request that this court “dismiss this action and all claims, with prejudice.” Accordingly, all

previous orders and judgments, both trial and appellate, are set aside, and this appeal and the

underlying cause are dismissed with prejudice. See Caballero v. Heart of Tex. Pizza, L.L.C., 70
S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.); Panterra v. American Dairy Queen,
                                                                              04-12-00248-CV


908 S.W.2d 300, 301 (Tex. App.—San Antonio 1995, no writ). Costs of appeal are taxed against

the parties who incurred them.

                                             PER CURIAM




                                            -2-